Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
Claims 1-9, 11 and 13-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a touch display device, comprising: 
a substrate;
a touch electrode array disposed on the substrate and including:
a first touch electrode configured to receive a first touch signal in a first time interval, and receive a second touch signal in a second time interval; and
a second touch electrode adjacent to the first touch electrode in a first direction, and configured to receive a third touch signal in the first time interval;
a positive-polarity touch signal generating circuit electrically connected at least to the first touch electrode; and
a negative-polarity touch signal generating circuit electrically connected at least to the second touch electrode, 
wherein a voltage polarity of the first touch signal is different from a voltage polarity of the second touch signal, and the voltage polarity of the first touch signal is different from a voltage polarity of the third touch signal; 
wherein each of the positive-polarity touch signal generating circuit and the negative-polarity touch signal generating circuit has a bidirectional-polarity channel.   
Claims 2-9, 11 and 13-20 are allowed for being dependent upon aforementioned independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624